             Case 1:18-cv-00476-JKB Document 68 Filed 11/27/19 Page 1 of 2



	                                                   	                                                 	  
	  
                                     UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MARYLAND

TALATHA SHERRILL,                                           *

                    Plaintiff                               *
                    v.                                                   Civil No. JKB-18-476
                                                            *
DEPUTY JOSEPH CUNNINGHAM, et al.,
         Defendants                                         *

                                                            *

                                                            *

       *        *        *      *       *     *             *   *    *       *       *      *       *

                                        ENTRY OF APPEARANCE

           Please enter the appearance of attorney Joseph Caleb for Plaintiff Talatha Sherrill in the

above-captioned matter.


                                                  Respectfully submitted,



                                                  _____________/s/______________
                                                  Joseph P. Caleb, Esq.
                                                  Bar No. 15035
                                                  CalebLaw, PLLC
                                                  1156 15th St NW
                                                  Suite 510
                                                  Washington, DC 20005
                                                  E-mail: jcaleb@bcrlawfirm.com




	                                                   1
          Case 1:18-cv-00476-JKB Document 68 Filed 11/27/19 Page 2 of 2



	                                              	                                               	  
	  
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of November 2019 a copy of the foregoing

Entry of Appearance was filed and served upon all counsel of record via the Court’s electronic

filing system.




                                                       /s/_______________________
                                                       Joseph Caleb, Esquire




	                                             2
